©QQ\IG\Lh-I>WN¢-‘

NNNNNNNNN___¢___~____
GQ\lO\Lh¢>wN_O\DO°\lG\Ud-§UN-‘O

Case 3:16-cv-OO759-N|MD-CBC Documer\t 62 Filed 11/16/18 Page 1 of 3

ADAM PAUL LAxALT _v;.m. .. , __ mm
men a_____;r;¢c~¢,var)

 

 

 

 

 

 

 

Attomey General
lAN CARR,BarNo.13840 _ENTERED .-.~._SERVED ON
Deputy Attomey Gene,al co!_s.~.'s§:;p,\zzrs».=_s or Rr~.co:<,:) z
State of Nevada
Bureau of Litigation ».-.»_~
Public Safety Division NOV 1 g “`"J
100 N. Carson Street l
Carson City, Nevada 89701-4717 CLERK US D|STR;CT COURT `
T¢l= (.7_75) 634'1209 olsmscr oF NavADA
E-mall. ncarr@ag.nv.gov BY: DEPUTY

 

Attorneys for Defendant Romeo Aranas

UNITEI) sTATEs DISTRICT CoURT
DISTRICT oF NEvADA J/@AEK/
DANNY wlLLlAMs, ease No. 3:16-¢v-00759-MMD-ch
Plaintiff,
MoTIoN FoR ExTENsIoN oF TIME To
v. FILE REsPoNslvE PLEADING
RoMEo ARANAS, er al.,

Defendants.

 

 

 

Defendant, Dr. Romeo Aranas, by and through counsel, Adam Paul Laxalt, Attomey Genera| of
the State of Nevada, and lan E. Carr, Deputy Attorney General, hereby submits his Motion for Extension
of Time to File a Responsive Pleading. This Motion is based on Federa| Rule of Civil Procedure
6(b)(l )(A), the following Memorandum of Points and Authorities, and all papers and pleadings on file in
this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendant respectfully requests a thirty (30) day extension of time out from the current deadline
(November l9, 2018) to file a responsive pleading in this case. Defense counsel is confronted with
numerous competing deadlines and a high workload due to staffing changes in the Off\ce of the Attomey
General. l-lowever, such obstacles are currently being resolved and the requested extension of time
should afford Defendant adequate time to file a responsive pleading in this case.

///

 

\C°¢\lG\U\J>bJN-‘

NNNNNNNNN-"-‘__---____
OQ\IO\U\J>WN-‘Q\QQQNO\U\J>WN_O

 

 

Case 3:16-cv-00759-MMD-CBC Document 62 Filed 11/16/18 Page 2 of 3

Federal Rule of Civil Procedure 6(b)(l) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if the
court acts, or if a request is made, before the original time or its extension
expires; or (B) on motion made after the time has expired if the party failed
to act because of excusable neglect.

Defendant’s request is timely and its limited nature will not hinder or prejudice Plaintiff’s case,
but will allow for a thorough response to P|aintiff`s allegations. The requested thirty (30) day extension
of time should permit Defendant time to adequately research and respond to Plaintift’s allegations.
Defendant asserts that the requisite good cause is present to warrant the requested extension of time,

For these reasons, Defendant respectfully requests a thirty (30) day extension of time from the
current deadline to file a responsive pleading in this case, with a new deadline to and including
Wednesday, December l9, 2018.

DATED this 16th day of November, 2018.

ADAM PAUL LAXALT
Attomey General

By:
IAN CARR
Deputy Attomey General
State of Nevada
Bureau of Litigation
Public Safety Division
Attorneysfor Defendant Romeo Aranas

‘IT\ IS SO ORDERED.

DATED= 11 l M¢ 'Z@L 2

    

 

\O®\IC\LA-PWN'-‘

NNNNNNNNN_._._._.__._.._._._.
oo\l¢\mAwN_O©oo\lOM-l>wN'-O

 

 

Case 3:16-cv-00759-MMD-CBC Document 62 Filed 11/16/18 Page 3 of 3

CERTIFICATE OF SERVICE
1 certify that l am an employee of the Offlce of the Attomey General, State of Nevada, and that

on this 16th day of November, 2018, l caused to be deposited for mailing a true and correct copy of the

foregoi"g, MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING, IO the

following:

Danny Wil|iams
609 Standford Way
Sparks, NV 89431

!\ , _£

\V¢`~&;t\ mm , x van
An employee of the Office
of the Attomey General

 

